302 N.Y. 740 (1951)
In the Matter of William B. Otis et al., Appellants,
v.
Board of Higher Education of the City of New York, Respondent.
In the Matter of Roger A. Johnson et al., Appellants,
v.
Board of Higher Education of the City of New York, Respondent.
In the Matter of Justin H. Moore et al., Appellants,
v.
Board of Higher Education of the City of New York, Respondent.
In the Matter of Martin Meyer, Appellant,
v.
Board of Higher Education of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued March 6, 1951.
Decided April 12, 1951
A. Mark Levien for appellants.
John P. McGrath, Corporation Counsel (Sidney P. Nadel and Seymour B. Quel of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Orders affirmed, with costs; no opinion.